IN THE
                         TENTH COURT OF APPEALS

                                No. 10-13-00042-CR

PAUL SERRATO,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                           From the 54th District Court
                            McLennan County, Texas
                            Trial Court No. 2003-171-C


                          MEMORANDUM OPINION


      Paul Serrato attempts to appeal the trial court’s order denying his “Petition to

Vacate Execution of Sentence Imposed and Recall of Jail and Prison Credits Awarded.”

Serrato’s petition relates to his July 2003 conviction for the offense of possession of a

controlled substance.

      The certificate of the right to appeal for Serrato’s July 2003 conviction states that

it was a plea bargain case and he has no right to appeal and that he waived his right to

appeal. See TEX. R. APP. P. 25.2(d). The record contains a written waiver of appeal
signed by Serrato.      Serrato’s petition states that he is not appealing the July 2003

conviction or sentence, but rather the execution of the judgment.

        The Texas Rules of Appellate procedure provide that a "defendant has the right

to appeal under Code of Criminal Procedure article 44.02 and these rules" when the trial

court has entered "a judgment of guilt or other appealable order." TEX. R. APP. P 25.2 (a)

(2); see Staley v. State, 233 S.W.3d 337, 338, Fn. 4 (Tex. Crim. App. 2007). Because Serrato

is not appealing from a final judgment or other appealable order, we lack jurisdiction to

consider this appeal.

        Accordingly, the appeal is dismissed.




                                          AL SCOGGINS
                                          Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Dismissed
Opinion delivered and filed October 10, 2013
Do not publish
[CR25]




Serrato v. State                                                                      Page 2